 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 1 of 26 PageID #: 543




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 INTERCEPT PHARMACEUTICALS, INC.                   )
 and INTERCEPT PHARMA EUROPE                       )
 LTD.,                                             )
                                                   )
                        Plaintiffs,                )
                                                   )
                 v.                                )   C.A. No. 20-1105 (MN)
                                                   )
 APOTEX INC. and APOTEX CORP.,                     )
                                                   )
                        Defendants.                )

            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Intercept Pharmaceuticals, Inc. (“Intercept Pharmaceuticals”) and Intercept

Pharma Europe Limited (“IPEL”) (collectively “Intercept” or “Plaintiffs”), by their undersigned

attorneys, bring this action against Defendants Apotex Inc. and Apotex Corp. (collectively,

“Apotex” or “Defendants”), and hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., and in particular under 35 U.S.C. § 271, arises from

Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No. 214862 to the

United States Food and Drug Administration (“FDA”). Through this ANDA, Defendants seek

approval to market a generic version of the pharmaceutical product OCALIVA® (obeticholic acid,

5 and 10 mg) prior to the expiration of U.S. Patent Nos. 9,238,673 (filed June 17, 2013) (“the ’673

patent”); 10,047,117 (filed Nov. 20, 2015) (“the ’117 patent”); 10,052,337 (filed Apr. 26, 2016)

(“the ’337 patent”); 10,174,073 (filed Apr. 25, 2017) (“the ’073 patent”); 10,758,549 (filed Feb.

11, 2020) (“the ’549 patent”) (collectively the “patents-in-suit”). Plaintiffs seek injunctive relief

prohibiting infringement, attorneys’ fees, and any other relief the Court deems just and proper.
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 2 of 26 PageID #: 544




       2.      This is also an action under 28 U.S.C. §§ 2201–02 for a declaratory judgment of

patent infringement arising under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

in particular under 35 U.S.C. § 271.

                                         THE PARTIES

       3.      Plaintiff Intercept Pharmaceuticals is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 10 Hudson Yards,

37th Floor, New York, New York 10001.

       4.      Plaintiff IPEL is a limited corporation organized under the laws of the United

Kingdom, having a principal place of business at One Glass Wharf, Bristol, BS2 0ZX United

Kingdom.

       5.      On information and belief, defendant Apotex Inc. is a corporation organized and

existing under the laws of Canada, having its principal place of business at 150 Signet Drive,

Toronto, Ontario, Canada M9L IT9.

       6.      On information and belief, defendant Apotex Corp. is a corporation organized and

existing under the laws of the State of Delaware, having its principal place of business at

2400 North Commerce Parkway, Weston, Florida 33326. On information and belief, Apotex Corp.

is a wholly owned subsidiary of Apotex Inc.

       7.      On information and belief, Apotex Corp. acts at the direction, and for the benefit,

of Apotex Inc., and is controlled and/or dominated by Apotex Inc.

       8.      On further information and belief, Apotex Inc. and Apotex Corp. collaborate with

respect to the development, regulatory approval, marketing, sale, and/or distribution of

pharmaceutical products. On further information and belief, Defendants are agents of each other

and/or operate in concert as integrated parts of the same business group, and enter into agreements

with each other that are nearer than arm’s length.


                                                 2
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 3 of 26 PageID #: 545




       9.      On information and belief, Apotex Corp. acts as the U.S. agent for Apotex Inc. for

purposes of regulatory submissions to the FDA in seeking approval for generic drugs.

       10.     On information and belief, Defendants prepared and submitted ANDA No. 214862

(the “Apotex ANDA”) and continue to seek FDA approval of that application.

       11.     On information and belief, Defendants intend to commercially manufacture,

market, offer for sale, and sell the products described in the Apotex ANDA (the “Apotex ANDA

Products” or “ANDA Products”) throughout the United States, including in the State of Delaware,

in the event the FDA approves the Apotex ANDA.

                                JURISDICTION AND VENUE

       12.     This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271, and alleges infringement of the patents-in-suit. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1338, and 2201–

02.

       13.     This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants, inter alia, have continuous and systematic contacts with Delaware, regularly

conduct business in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos, have purposefully availed themselves of the privilege of

doing business in Delaware, and intend to sell the Apotex ANDA Products in Delaware upon

approval of the Apotex ANDA.

       14.     Apotex Corp. is a corporation organized and existing under the laws of the State of

Delaware.

       15.     On information and belief, Defendants are in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through subsidiaries, agents, and/or alter egos, which Defendants


                                                3
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 4 of 26 PageID #: 546




manufacture, distribute, market, and/or sell throughout the United States and in this judicial

district.

        16.     On information and belief, Defendants are licensed to sell generic and proprietary

pharmaceutical products in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos.

        17.     Defendants have committed, or aided, abetted, contributed to, and/or participated

in the commission of, acts of infringement of the asserted patents that will lead to foreseeable harm

and injury to Plaintiffs. On information and belief, and as indicated by a letter dated July 10, 2020

sent by Apotex Inc. to Intercept Pharmaceuticals pursuant to 21 U.S.C. § 355(j)(2)(b), Defendants

prepared and filed the Apotex ANDA with the intention of seeking to market the Apotex ANDA

Products nationwide, including within this judicial district.

        18.     On information and belief, Defendants plan to sell the Apotex ANDA Products in

Delaware, list the Apotex ANDA Products on Delaware’s prescription drug formulary, and seek

Medicaid reimbursements for sales of the Apotex ANDA Products in the State of Delaware, either

directly or through one or more of their wholly owned subsidiaries, agents, and/or alter egos.

        19.     On information and belief, Defendants know and intend that the Apotex ANDA

Products will be distributed and sold in Delaware and will thereby displace sales of OCALIVA®,

causing injury to Plaintiffs. Defendants intend to take advantage of their established channels of

distribution in Delaware for the sale of the Apotex ANDA Products.

        20.     Apotex Inc. and Apotex Corp. have engaged in patent litigation concerning FDA-

approved drug products in this judicial district and have not contested personal jurisdiction or

venue in this judicial district in such litigation. See, e.g., Vanda Pharm. Inc. v. Apotex. Inc., et al.,

No. 20-83 (CFC) (D. Del. Feb. 12, 2020); Genentech Inc., et al. v. Apotex Inc., et al., No. 19-123




                                                   4
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 5 of 26 PageID #: 547




(RGA) (D. Del. Mar. 14, 2019); Pfizer, Inc. et al. v. Apotex Inc. et al., No. 19-795 (RGA) (D. Del.

June 13, 2018); and H. Lundbeck A/S, et al. v. Apotex Inc. et al. No. 18-88 (LPS) (D. Del. Apr. 10,

2018).

         21.   Additionally, this Court has personal jurisdiction over Apotex Inc. because the

requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Intercept’s claims arise

under federal law; (b) Apotex Inc. is a foreign defendant not subject to general personal jurisdiction

in the courts of any state; and (c) Apotex Inc. has sufficient contacts in the United States as a

whole, including, but not limited to, participating in the preparation and submission of the Apotex

ANDA and/or manufacturing and/or selling pharmaceutical products distributed throughout the

United States, including in this judicial district, such that this Court’s exercise of jurisdiction over

Apotex Inc. satisfies due process.

         22.   Apotex Inc. and Apotex Corp. have not contested personal jurisdiction in this

judicial district in this action. See D.I. 10, Answer ¶¶ 12–18, 20–22.

         23.   Apotex Inc. and Apotex Corp. have invoked the jurisdiction of this judicial district

as a Counterclaimant in this action. See D.I. 10, Counterclaims ¶¶ 1–10.

         24.   Venue is proper in this district for Apotex Corp. pursuant to 28 U.S.C. §§ 1391 and

1400(b) because, inter alia, Apotex Corp. is a corporation organized and existing under the laws

of the State of Delaware and is subject to personal jurisdiction in this judicial district.

         25.   Venue is proper in this district for Apotex Inc. pursuant to 28 U.S.C. § 1391(c)(3)

because, inter alia, Apotex is a corporation organized and existing under the laws of Canada and

may be sued in any judicial district.

         26.   Apotex Inc. and Apotex Corp. have not contested venue in this judicial district in

this action. See D.I. 10, Answer ¶¶ 14–18, 20, 22–23.




                                                   5
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 6 of 26 PageID #: 548




      INTERCEPT’S APPROVED OCALIVA® DRUG PRODUCT AND PATENTS

       27.     Intercept makes and sells OCALIVA®, a product used in the treatment of primary

biliary cholangitis (PBC) in combination with ursodeoxycholic acid (UDCA) in adults with an

inadequate response to UDCA, or as monotherapy in adults unable to tolerate UDCA. The active

ingredient in OCALIVA® is obeticholic acid. OCALIVA® is available in two strengths, 5 mg and

10 mg. A true and correct copy of the prescribing label for OCALIVA® is attached as Exhibit A.

       28.     Intercept Pharmaceuticals is the holder of New Drug Application (“NDA”) No.

207999 for OCALIVA® and the owner of the patents-in-suit. The FDA approved NDA No.

207999 for OCALIVA® on May 27, 2016, and granted OCALIVA® five years of regulatory

exclusivity for a new chemical entity pursuant to 21 C.F.R. § 314.108, which expires on May 27,

2021. The FDA also granted OCALIVA® orphan drug exclusivity pursuant to 21 C.F.R. § 316.31,

which expires on May 27, 2023.

       29.     IPEL is the exclusive licensee of the patents-in-suit, which are listed in the

Approved Drug Products With Therapeutic Equivalence Evaluations (an FDA publication

commonly known as the “Orange Book”) for OCALIVA®.

       30.     The ’673 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on January 19, 2016. A true and correct copy of the ’673 Patent

is attached as Exhibit B.

       31.     The ’117 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on August 14, 2018. A true and correct copy of the ’117 Patent

is attached as Exhibit C.

       32.     The ’337 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 21, 2018. A true and correct copy of the

’337 Patent is attached as Exhibit D.


                                               6
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 7 of 26 PageID #: 549




       33.     The ’073 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on January 8, 2019. A true and correct copy of the ’073 Patent

is attached as Exhibit E.

       34.     The ’549 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on September 1, 2020. A true and correct copy of the

’549 Patent is attached as Exhibit F.

                                        APOTEX’S ANDA

       35.     On information and belief, Apotex has submitted or caused to be submitted ANDA

No. 214862 to the FDA under 21 U.S.C. § 355(j), in order to obtain approval to engage in the

commercial manufacture, use, or sale of obeticholic acid tablets, as a purported generic version of

OCALIVA®, prior to the expiration of the patents-in-suit.

       36.     On information and belief, on or about July 10, 2020, Apotex Inc. mailed a letter to

Intercept Pharmaceuticals regarding “Notification of Certification for U.S. Patent Nos. 9,238,673;

10,047,117; 10,052,337; and 10,174,073 (NDA No. 207999) Pursuant to § 505(j)(2)(B)(ii) of the

Federal Food, Drug, and Cosmetic Act” (the “First Notice Letter”). The First Notice Letter

represented that Apotex had submitted to the FDA the Apotex ANDA and a purported Paragraph

IV certification to obtain approval to engage in the commercial manufacture, use, or sale of the

product described in the Apotex ANDA before the expiration of patents listed in the Orange Book

for OCALIVA®. Hence, Apotex’s purpose in submitting the Apotex ANDA is to manufacture and

market the ANDA Products before the expiration of the patents-in-suit.

       37.     Apotex’s First Notice Letter stated that the Paragraph IV certification in the Apotex

ANDA alleges that the ’673, ’117, ’337, and ’073 Patents are invalid, unenforceable, and/or will

not be infringed by the commercial manufacture, use, or sale of the ANDA Products.




                                                 7
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 8 of 26 PageID #: 550




       38.     Apotex’s First Notice Letter contained a purported detailed statement of the factual

and legal basis for its Paragraph IV certification (“First Detailed Statement”).

       39.     On information and belief, on or about October 22, 2020, Apotex Inc. mailed a

letter to Intercept Pharmaceuticals regarding “Notification of Certification for U.S. Patent No.

10,758,549 (NDA No. 207999) Pursuant to § 505(j)(2)(B)(ii) of the Federal Food, Drug, and

Cosmetic Act” (the “Second Notice Letter”). The Second Notice Letter represented that Apotex

had submitted to the FDA a purported Paragraph IV certification to obtain approval to engage in

the commercial manufacture, use, or sale of the product described in the Apotex ANDA before the

expiration of a patent listed in the Orange Book for OCALIVA®, the ’549 Patent. Hence, Apotex’s

purpose in submitting the Apotex ANDA is to manufacture and market the ANDA Products before

the expiration of the ’549 Patent.

       40.     Apotex’s Second Notice Letter stated that the Paragraph IV certification in the

Apotex ANDA alleges that the ’549 Patent is invalid, unenforceable, and/or will not be infringed

by the commercial manufacture, use, or sale of the ANDA Products.

       41.     Apotex’s Second Notice Letter contained a purported detailed statement of the

factual and legal basis for its Paragraph IV certification (“Second Detailed Statement”).

       42.     On information and belief, Defendants have participated in the preparation and

submission of the Apotex ANDA, have provided material support to the preparation and

submission of the Apotex ANDA, and intend to support the further prosecution of the Apotex

ANDA.

       43.     On information and belief, if the FDA approves the Apotex ANDA, Defendants

will manufacture, offer for sale, or sell the ANDA Products within the United States, including

within Delaware, or will import the ANDA Products into the United States, including Delaware.




                                                 8
 Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 9 of 26 PageID #: 551




       44.     Alternatively, on information and belief, if the FDA approves the Apotex ANDA,

Defendants will actively induce or contribute to the manufacture, use, offer for sale, or sale of the

ANDA Products.

       45.     This action was filed within forty-five days of Intercept Pharmaceuticals’ receipt

of the First Notice Letter.

       46.     This First Amended Complaint is being filed within forty-five days of receipt of

the Second Notice Letter.

                                         COUNT I
                              INFRINGEMENT OF THE ’673 PATENT

       47.     Plaintiffs incorporate by reference paragraphs 1–46 as if fully set forth herein.

       48.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       49.     Defendants have infringed the ’673 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’673 Patent.

       50.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’673 Patent.

       51.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of



                                                 9
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 10 of 26 PageID #: 552




the Apotex ANDA Products to directly infringe one or more claims of the ’673 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’673 Patent and knowledge that they are encouraging infringement.

       52.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’673 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’673 Patent.

       53.     Defendants had actual knowledge of the ’673 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’673

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’673 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       54.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’673 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT II
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’673 PATENT

       55.     Plaintiffs incorporate by reference paragraphs 1–54 as if fully set forth herein.




                                                10
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 11 of 26 PageID #: 553




       56.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       57.     On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       58.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       59.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’673 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       60.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’673 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       61.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.




                                                11
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 12 of 26 PageID #: 554




       62.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT III
                           INFRINGEMENT OF THE ’117 PATENT

       63.     Plaintiffs incorporate by reference paragraphs 1–62 as if fully set forth herein.

       64.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       65.     Defendants have infringed the ’117 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’117 Patent.

       66.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’117 Patent.

       67.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’117 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’117 Patent and knowledge that they are encouraging infringement.

       68.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement



                                                12
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 13 of 26 PageID #: 555




of the ’117 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’117 Patent.

       69.     Defendants had actual knowledge of the ’117 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’117

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’117 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       70.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’117 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT IV
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’117 PATENT

       71.     Plaintiffs incorporate by reference paragraphs 1–70 as if fully set forth herein.

       72.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       73.     On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.




                                                13
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 14 of 26 PageID #: 556




       74.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       75.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’117 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       76.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’117 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       77.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       78.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    COUNT V
                          INFRINGEMENT OF THE ’337 PATENT

       79.     Plaintiffs incorporate by reference paragraphs 1–78 as if fully set forth herein.




                                                14
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 15 of 26 PageID #: 557




       80.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       81.     Defendants have infringed the ’337 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’337 Patent.

       82.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’337 Patent.

       83.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’337 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’337 Patent and knowledge that they are encouraging infringement.

       84.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’337 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’337 Patent.




                                                15
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 16 of 26 PageID #: 558




       85.     Defendants had actual knowledge of the ’337 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’337

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’337 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       86.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’337 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                             COUNT VI
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’337 PATENT

       87.     Plaintiffs incorporate by reference paragraphs 1–86 as if fully set forth herein.

       88.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       89.     On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       90.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).



                                                16
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 17 of 26 PageID #: 559




       91.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’337 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       92.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’337 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       93.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       94.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    COUNT VII
                          INFRINGEMENT OF THE ’073 PATENT

       95.     Plaintiffs incorporate by reference paragraphs 1–94 as if fully set forth herein.

       96.     On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       97.     Defendants have infringed the ’073 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’073 Patent.




                                                17
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 18 of 26 PageID #: 560




       98.     On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’073 Patent.

       99.     On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’073 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’073 Patent and knowledge that it is encouraging infringement.

       100.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’073 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’073 Patent.

       101.    Defendants had actual knowledge of the ’073 Patent prior to filing the Apotex

ANDA. Defendants filed the Apotex ANDA without a reasonable basis for asserting the ’073

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,




                                                18
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 19 of 26 PageID #: 561




unenforceability, and/or non-infringement with respect to the ’073 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       102.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’073 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT VIII
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’073 PATENT

       103.    Plaintiffs incorporate by reference paragraphs 1–102 as if fully set forth herein.

       104.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       105.    On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       106.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       107.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’073 Patent expires will contribute to the infringement of and/or induce the infringement



                                                19
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 20 of 26 PageID #: 562




of one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       108.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’073 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       109.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       110.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT IX
                           INFRINGEMENT OF THE ’549 PATENT

       111.    Plaintiffs incorporate by reference paragraphs 1–110 as if fully set forth herein.

       112.    On information and belief, Defendants have submitted or caused the submission of

the Apotex ANDA to the FDA and continue to seek FDA approval of the Apotex ANDA.

       113.    Defendants have infringed the ’549 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Apotex ANDA with a Paragraph IV certification and seeking FDA approval of the

Apotex ANDA prior to the expiration of the ’549 Patent.

       114.    On information and belief, if the Apotex ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’549 Patent.

       115.    On information and belief, upon FDA approval of the Apotex ANDA, Defendants

will market and distribute the Apotex ANDA Products to resellers, pharmacies, health care



                                                20
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 21 of 26 PageID #: 563




professionals, and end users of the Apotex ANDA Products. Accompanying the Apotex ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Apotex ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Apotex ANDA Products to directly infringe one or more claims of the ’549 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’549 Patent and knowledge that it is encouraging infringement.

       116.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’549 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214862, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’549 Patent.

       117.    Defendants had actual knowledge of the ’549 Patent prior to filing the Paragraph

IV certification to the Apotex ANDA, and were aware that submitting a Paragraph IV certification

requesting FDA approval prior to the expiration of the ’549 Patent would constitute an act of

infringement of the ’549 Patent. Defendants filed the Paragraph IV certification to the Apotex

ANDA without a reasonable basis for asserting the ’549 Patent to be invalid, unenforceable, and/or

not infringed by the commercial manufacture, use, offer for sale, or sale of the ANDA Products.

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the ’549 Patent renders this case “exceptional” under 35 U.S.C. § 285.

       118.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’549 Patent. Plaintiffs do not




                                                21
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 22 of 26 PageID #: 564




have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                             COUNT X
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’549 PATENT

       119.    Plaintiffs incorporate by reference paragraphs 1–118 as if fully set forth herein.

       120.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       121.    On information and belief, if the Apotex ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       122.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Apotex ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       123.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Apotex ANDA. Any such conduct

before the ’549 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       124.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement



                                                22
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 23 of 26 PageID #: 565




of the ’549 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       125.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       126.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Defendants have infringed the ’673, ’117, ’337, ’073, and ’549

Patents under 35 U.S.C. § 271(e)(2)(A);

       B.      A declaratory judgment that under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g), Defendants’ commercial manufacture, use, offer for sale, or sale in, or importation into,

the United States of the ANDA Products, or inducing or contributing to such conduct, would

constitute infringement of one or more claims of the ’673, ’117, ’337, ’073, and ’549 Patents;

       C.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendants, their affiliates and subsidiaries, and all persons and entities acting in concert

with Defendants from commercially manufacturing, using, offering for sale, or selling or importing

any product that infringes the ’673, ’117, ’337, ’073, or ’549 Patents, including the ANDA

Products described in ANDA No. 214862;

       D.      The entry of an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

of any FDA approval of ANDA No. 214862 shall be no earlier than the expiration date of the ’673,

’117, ’337, ’073, and ’549 Patents, or any later expiration of exclusivity for the ’673, ’117, ’337,

’073, and ’549 Patents, including any extensions or regulatory exclusivities;


                                                  23
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 24 of 26 PageID #: 566




       E.      A declaration under 28 U.S.C. § 2201 that if Defendants, their officers, agents,

servants, employees, licensees, representatives, and attorneys, and any other persons acting or

attempting to act in active concert or participation with them or acting on their behalf, engage in

the commercial manufacture, use, offer for sale, sale and/or importation of the product described

in ANDA No. 214862, it will constitute an act of direct and/or indirect infringement of the ’673,

’117, ’337, ’073, and ’549 Patents;

       F.      An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Defendants engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the ANDA Products, or any product that infringes the ’673, ’117, ’337, ’073, and ’549 Patents, or

induce or contribute to such conduct, prior to the expiration of the ’673, ’117, ’337, ’073, and ’549

Patents, or any later expiration of exclusivity for the ’673, ’117, ’337, ’073, ’549 Patents, including

any extensions or regulatory exclusivities;

       G.      The entry of judgment declaring that Defendants’ acts render this case an

exceptional case, and awarding Plaintiffs their attorneys’ fees pursuant to 35 U.S.C. §§ 271(e)(4)

and 285;

       H.      An award to Plaintiffs of their costs and expenses in this action; and

       I.      Such other and further relief as the Court may deem just and proper.




                                                  24
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 25 of 26 PageID #: 567




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Jack B. Blumenfeld
                                      ____________________________
                                      Jack B. Blumenfeld (#1014)
                                      Jeremy A. Tigan (#5239)
                                      Andrew Moshos (#6685)
                                      1201 North Market Street
 OF COUNSEL:                          P.O. Box 1347
                                      Wilmington, DE 19899
 Christopher Sipes                    (302) 658-9200
 Jeffrey Elikan                       jblumenfeld@mnat.com
 Megan Keane                          jtigan@mnat.com
 Jeremy Cobb                          amoshos@mnat.com
 Laura Dolbow
 Mary Swears                          Attorneys for Plaintiffs
 COVINGTON & BURLING LLP
 One CityCenter
 850 Tenth Street NW
 Washington, DC 20001-4956
 (202) 662-6000

 November 13, 2020




                                     25
Case 1:20-cv-01105-MN Document 15 Filed 11/13/20 Page 26 of 26 PageID #: 568




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

November 13, 2020 upon the following in the manner indicated:

 Neal C. Belgam, Esquire                                              VIA ELECTRONIC MAIL
 Eve H. Ormerod, Esquire
 SMITH, KATZENSTEIN & JENKINS LLP
 1000 West Street, Suite 1501
 Wilmington, DE 19801
 Attorneys for Defendants Apotex Inc.
 and Apotex Corp.

 Sailesh K. Patel, Esquire                                            VIA ELECTRONIC MAIL
 Kevin M. Nelson, Esquire
 Joel M. Wallace, Esquire
 SCHIFF HARDIN LLP
 233 South Wacker Drive, Suite 7100
 Chicago, IL 60606
 Attorneys for Defendants Apotex Inc.
 and Apotex Corp.

 Arun J. Mohan, Esquire                                               VIA ELECTRONIC MAIL
 SCHIFF HARDIN LLP
 1185 Avenue of the Americas, Suite 3000
 New York, NY 10036
 Attorneys for Defendants Apotex Inc.
 and Apotex Corp.



                                                    /s/ Jack B. Blumenfeld

                                                    Jack B. Blumenfeld (#1014)
